Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0134844 A1 Casper in view of US 2012/0004815 A1 Behnke.
As to claim 1, Casper suggests a residue vision system comprising [Casper: abstract]: 
a machine configured to traverse a field and harvest an agricultural material [Casper: 0020, 0022];
a residue distribution system carried by the machine and configured to distribute a residue of the agricultural material onto a first area of the field [Casper: implement within document]; 
at least one camera coupled to the machine and configured to acquire an image of a second area of the field [Casper: 0020]; and 
an electronic control unit in communication with the at least one camera and the residue distribution system [Casper: 0009], the electronic control unit configured to analyze the image acquired by the at least one camera [Casper: 0025], and in response to the analysis adjust the residue distribution system to adjust distribution of the residue onto the first harvested area of the field [Casper: 0068-0069, 0072].  
Casper discloses that it may be used with other implements for other operations, but does not explicitly disclose a harvesting operation.  Behnke discloses a harvesting machine [Behnke: 0031]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine type of Casper to use the machine type of Behnke because Casper suggest that it may be used with other agricultural machines [Casper: 0051].  
As to claim 2, Casper in view of Behnke discloses wherein the at least one camera includes a first camera and a second camera [Casper: 0006].  
As to claim 3, Casper in view of Behnke discloses wherein the first harvested area is different than the second harvested area [Casper: 0006].  
As to claim 4, Casper in view of Behnke discloses wherein the first harvested area is offset from the second harvested area [Casper: 0006 e.g., offset as in forward and behind].  
As to claim 5, Casper in view of Behnke discloses wherein the first harvested area is a current pass of the harvester in the field, and the second harvested area is a previous pass of the harvester in the field [Casper: 0006 e.g., current/ahead, pervious/behind].  
As to claim 6, Casper in view of Behnke discloses wherein the residue distribution system includes a chopping assembly configured to cut the residue [Casper: 0018], and in response to the analysis the electronic control unit is configured to adjust the chopping assembly to change a chop quality of the residue [Casper: 0071].  
As to claim 7, Casper in view of Behnke discloses wherein to change the chop quality of the residue includes to produce a fine chop residue or a coarse chop residue [Casper: 0071 e.g., size].  
As to claim 11, Casper in view of Behnke discloses wherein the electronic control unit is configured to analyze the image acquired by the at least one camera to identify at least the residue and an open area in the image [Casper: 0074, 0075].  
As to claim 12, Casper in view of Behnke discloses wherein the electronic control unit is configured to analyze the image acquired by the at least one camera to identify stubble in the image [Casper: 0071 e.g., size].  
As to claim 13, Casper in view of Behnke does not explicitly disclose cameras being pointed oblique to the direction of travel. However, the camera direction is a design choice. It would have been obvious to one of ordinary skill at the time of filing to modify the camera placement of Casper in view of Behnke to be on an oblique as it is a design choice selected from the limited views from being placed upon a harvesting machine where the oblique view would be a choice to view the disbursement of residue on a prior pass it merely uses a known device in a known way with predictable results for the benefit of confirming spread. 
As to claim 14, Casper does not explicitly disclose a camera being perpendicular to the direction of travel. However, Behnke discloses wherein the harvesting machine is configured to traverse the field in a direction of travel, and the at least one camera includes a field of view oriented perpendicular to the direction of travel [Behnke: 0011]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the camera angles of Casper such that one is disposed perpendicular to the direction of travel as disclosed in Behnke as it merely involves using a known device in a known way with predictable results to determine the residue flow. 

 Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of  Behnke in view of US 2019/0269071 A1 Dilts.
As to claim 8, Casper in view of Behnke disclose making operational changes to effect the residue coverage [0075] but does not disclose the spreading distance being explicitly controlled. However, Dilts discloses wherein the residue distribution system includes a spreader configured to spread the residue, and in response to the analysis the electronic control unit is configured to adjust the spreader to change a spreading distance of the residue [Dilts: 0030]. It would have been obvious to one of ordinary skill at the time of filing to modify the residual disbursement of  Casper in view of Behnke to include altering the distance of spread of the residue material as disclosed in Dilts as it merely involves using a known device in a known way with predictable results for the benefit or changing the spread.
As to claim 9, Casper in view of Behnke disclose making operational changes to effect the residue coverage [0075] but does not disclose the spreading distance being explicitly controlled. However, Dilts discloses wherein to change the spreading distance of the residue includes increasing a spread distance or decreasing a spread distance [Dilts: 0030]. It would have been obvious to one of ordinary skill at the time of filing to modify the residual disbursement of   Casper in view of Behnke to include altering the distance of spread of the residue material as disclosed in Dilts as it merely involves using a known device in a known way with predictable results for the benefit or changing the spread.
As to claim 10, Casper in view of Behnke disclose making operational changes to effect the residue coverage [0075] but does not disclose controlling a guide being explicitly controlled. However, Dilts discloses wherein the residue distribution system includes a guide vane configured to direct distribution of the residue, and in response to the analysis the electronic control unit is configured to adjust the guide vane to change the direction of distribution of the residue onto the first harvested area of the field [Dilts: 0030].  It would have been obvious to one of ordinary skill at the time of filing to modify the residual disbursement of Casper in view of Behnke to include controlling the deflectors as disclosed in Dilts as it merely involves using a known device in a known way with predictable results for the benefit or changing the spread.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Behnke in view of Us 10,952,374 B2 Posselius.
As to claim 15, Casper in view of Behnke discloses that the system may be used with other implements. Posselius discloses further comprising: a harvesting platform mounted to the harvesting machine, the harvesting platform defining a width of the first harvested area of the field [Posselius: C3L15-30 e.g., being evenly spread on the surface is defined by the width], wherein in response to the analysis, the electronic control unit is configured to adjust the residue distribution system to adjust distribution of the residue to maximize coverage across the width of the first harvested area of the field [Posselius: C9L5-25].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distribution of Casper in view of Behnke to maximize coverage as disclosed in Posselius because maximizing an efficiency is obvious to implement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20170112055 A1 an agricultural harvester for harvesting crop material and generating residue for distribution by a spreader. A pair of deflectors are moveable by actuators to direct residue between a right limit and a left limit. An initial selection deflection selection is made and a control system compares the accurate actual heading of the agricultural harvester to the initial selection for controlling the residue pattern in accordance with prevailing winds.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665